

115 HR 1978 IH: Domestic Violence Safety Plan Grant Program Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1978IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a grant program to empower relatives, friends, and co-workers of domestic violence
			 victims to create safety plans.
	
 1.Short titleThis Act may be cited as the Domestic Violence Safety Plan Grant Program Act of 2017 or as the My Sister’s Keeper Act of 2017 . 2.FindingsThe Congress finds as follows:
 (1)Approximately 1 in 4 women will experience domestic violence during her lifetime and every year; 1 in 3 women who is a victim of homicide is murdered by her current or former partner.
 (2)Every year, more than 3 million children witness domestic violence in their homes and children who live in homes where there is domestic violence also suffer abuse or neglect at high rates.
 (3)Children are more likely to intervene when they witness severe violence against a parent, which places them at great risk for injury or even death.
 (4)Girls who witness domestic violence are more vulnerable to abuse as teens and adults and boys who witness domestic violence are more likely to become adult abusers of their partners, their children, or both, thus continuing the cycle of violence in the next generation.
 (5)Most domestic violence incidents are never reported. (6)Family members, close friends, co-workers, and other persons close to a victim of domestic violence frequently observe things that lead them to suspect that their loved one or colleague is being abused but do not feel they possess the knowledge and skills needed to provide constructive assistance that can make a real difference in the life of the victim.
 (7)Domestic violence costs the national economy more than $37 billion a year in law enforcement involvement, legal work, medical and mental health treatment, and lost productivity.
			3.Grant program to discourage domestic violence
 (a)In generalThe Attorney General shall establish a program to award grants to eligible State and local governments, educational institutions, and non-profit organizations to develop, promote, and teach the importance of the critical role that can be played by relatives, friends, and co-workers in combating domestic violence.
 (b)Authorization of appropriationsThere are authorized to be appropriated for purposes of the grant program under this section $5,000,000 for each of fiscal years 2018, 2019, 2020, 2021, and 2022.
 (c)SunsetThe provisions of this section shall cease to have effect beginning on the last day of fiscal year 2022.
			